Case: 13-14116   Date Filed: 01/07/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-14116
                          Non-Argument Calendar
                         _____________________

                    D.C. No. 5:11-cv-00099-LGW-JEG



ROW EQUIPMENT SALES & RENTAL, INC.,
                                                             Plaintiff-Appellant,

                                   versus


GRANGE MUTUAL CASUALTY COMPANY,
d/b/a Grange Insurance,

                                                           Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                       _______________________
                            (January 7, 2014)



Before HULL, MARCUS, and HILL, Circuit Judges.
               Case: 13-14116     Date Filed: 01/07/2014   Page: 2 of 2


PER CURIAM:

      Having reviewed the record and considered the arguments of the parties

contained in their briefs, we affirm the district court in all respects related to this

appeal for the reasons stated by the district court.

      AFFIRMED.




                                           2